The plaintiff in error, hereinafter called defendant, was convicted in the county court of Atoka county of selling intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The case was tried in December, 1930, and the appeal was filed in this court in February, 1931. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record and find the evidence amply sufficient to sustain the verdict of the jury. No fundamental or jurisdictional error is apparent.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur. *Page 178